 1

 2
                                                          JS-6
 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   HARVARD GLENMARY, LP,                Case No. CV 19-1947 DSF (SSx)
12                   Plaintiff,
                                          ORDER SUMMARILY REMANDING
13        v.
                                          IMPROPERLY-REMOVED ACTION
14   RONALD WILSON, et al.,
15                   Defendants.
16

17
          The Court will remand this unlawful detainer action to state
18
     court summarily because Defendant removed it improperly.
19

20        On March 15, 2019, Defendant, having been sued in what appears

21   to be a routine unlawful detainer action in California state court,

22   filed a Notice of Removal of that action to this Court and presented

23   an application to proceed in forma pauperis.    The Court has denied

24   the IFP application under separate cover because the action was

25   not properly removed.    To prevent the action from remaining in

26   jurisdictional limbo, the Court issues this Order to remand the

27   action to state court.

28

                                      1
 1        Simply stated, this action could not have been originally
 2   filed in federal court because the complaint does not competently
 3   allege   facts   supporting   either    diversity   or   federal-question
 4   jurisdiction,    and   therefore   removal   is   improper.    28   U.S.C.
 5   § 1441(a); see Exxon Mobil Corp. v. Allapattah Svcs., Inc., 545
 6   U.S. 546, 563 (2005).
 7

 8        Accordingly, IT IS ORDERED that (1) this matter be REMANDED
 9   to the Superior Court of California, County of Los Angeles, Stanley
10   Mosk Courthouse, 111 North Hill Street, Los Angeles, California
11   90012, for lack of subject matter jurisdiction pursuant to 28
12   U.S.C. § 1447(c); (2) the Clerk send a certified copy of this Order
13   to the state court; and (3) the Clerk serve copies of this Order
14   on the parties.
15

16        IT IS SO ORDERED.
17

18   DATED: March 28, 2019
19                                           DALE S. FISCHER
                                             UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28

                                         2
